Citation Nr: 0512940	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  03-34 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for heart disability, 
to include asserted as secondary to his service-connected 
post-traumatic stress disorder (PTSD).

4.  Entitlement to service connection for hypertension, to 
include asserted as secondary to his service-connected PTSD.

5.  Entitlement to service connection for peripheral 
neuropathy, to include asserted as secondary to his service-
connected PTSD.

6.  Entitlement to service connection for pain and numbness 
of the right leg and foot, to include asserted as secondary 
to his service-connected PTSD.

7.  Entitlement to service connection for right foot 
disability.

8.  Entitlement to service connection for left foot 
disability.

9.  Entitlement to service connection for headaches, to 
include asserted as secondary to his service-connected PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
November 1968.  He also had active service from January 1979 
to February 1980, which in a September 1980 administrative 
decision the RO determined to have been under dishonorable 
conditions for VA purposes; VA benefits are prohibited based 
on any disability incurred in or aggravated during this 
period.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, that denied the veteran's claims of 
entitlement to service connection for bilateral hearing loss, 
tinnitus, heart disability, hypertension, peripheral 
neuropathy, pain and numbness of the right leg and right 
foot, right foot disability, left foot disability, and 
headaches.  The veteran perfected a timely appeal of these 
determinations to the Board.

The Board notes that in a May 2000 rating decision, the RO 
denied service connection for vascular disease and a foot 
injury on the basis that the claims were not well grounded 
under the law then in effect.  As the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) observed in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), pursuant to Section 
7 of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), if a claim 
that was denied as not well grounded between July 14, 1999, 
and November 9, 2000, is reconsidered de novo in light of the 
enactment of the VCAA, the claim is readjudicated "as if the 
denial or dismissal had not been made."  Id. at 1343-44.  
Accordingly, the veteran's appeal of his heart disability, 
hypertension, peripheral neuropathy, pain and numbness of the 
right leg and foot, right foot disability and left foot 
disability claims stems from the June 2003 rating decision.

A July 2002 VA outpatient treatment, which was printed in 
August 2003 and associated with the claims folder subsequent 
to the June 2003 rating decision, reflects that the veteran's 
treating psychiatrist reported that the veteran's current 
Global Assessment of Functioning (GAF) score was 38, which 
the Board observes, according to Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), indicates that that he 
was unemployable due to his PTSD.  As such, the Board finds 
that the record raises inferred claims of entitlement to an 
increased rating for PTSD and to a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU).  These issues are referred to the RO for 
appropriate action.

In February 2005, the Board granted the veteran's motion to 
have his case advanced on the Board's docket.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

After a careful review of the claims folder, the Board finds 
that for the reasons stated below, the Board has no 
discretion but to remand this matter for further development.

In support of his service connection claims, the veteran 
repeatedly cites to his combat experience in Vietnam and his 
receipt of the Purple Heart Medal, because he maintains that 
he developed several of the conditions for which he seeks 
service connection due to combat-incurred injuries.  He 
alternatively asserts that service connection is warranted 
for several of these conditions on the basis that they were 
caused or aggravated by his service-connected PTSD.

In this regard, the Board notes that, despite the veteran's 
decorated combat service in Vietnam, for which, as he and his 
representative have repeatedly pointed out he was awarded the 
Purple Heart Medal, in adjudicating this claim, to date, the 
RO has not considered the application of 38 U.S.C.A. 
§ 1154(b) (West 2002) or 38 C.F.R. § 3.304(d) (2004).  In 
light of the veteran's combat service, in reconsidering the 
service connection claims, the RO must specifically consider 
that law and regulation.  See Dambach v. Gober, 223 F.3d 
1376, 1380 (Fed. Cir. 2000).  In this regard, the Board 
observes that, in July 2002 VA outpatient treatment 
assessment, the veteran's treating physician indicated that 
he had lower extremity disability, including neuropathy, that 
was related to combat-incurred trauma.

During the course of this appeal, in May 2003, the veteran 
was afforded a single VA examination to determine whether he 
had a host of physical disorders and the etiology for these 
conditions.  Unfortunately, at the outset of that report, the 
examiner indicated that he did not have the opportunity to 
review the veteran's claims folder prior to offering any of 
his findings and conclusions.  As such, the Board finds that 
the May 2003 VA examination report is not adequate for rating 
purposes, and that this matter must be remanded to afford the 
veteran appropriate VA examinations.  See Mariano v. 
Principi, 17 Vet. App. 305, 312 (2004).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should obtain records of the 
veteran's care at the St. Louis, 
Missouri, VA Medical Center, dated since 
April 2002, as well as any other 
pertinent records that he identifies.  
The aid of the veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded an appropriate VA examination to 
determine whether he has hearing loss and 
tinnitus, and if so, the etiology of the 
disorders.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  All 
indicated studies, including an 
audiological evaluation, should be 
conducted.  Thereafter, the examiner 
should opine as to whether it is at least 
as likely as not that the veteran's 
hearing loss and/or tinnitus had its 
onset during service or is otherwise 
etiologically related to any incident of 
service, to include the veteran's 
exposure to acoustic trauma during his 
initial period of documented combat 
service from January 1967 to November 
1968, during the Vietnam War.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached, in a legible report.  

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded an appropriate VA examination to 
determine the nature, extent, etiology 
and diagnosis of any cardiovascular 
disability, lower extremity disorder, and 
neurological condition, to include 
headaches, found to be present.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All necessary tests 
should be conducted.  The examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
that any cardiovascular, orthopedic 
and/or neurological condition for which 
the veteran seeks service connection and 
that is found to be present is related to 
or had its onset during his initial 
period of documented combat service from 
January 1967 to November 1968, during the 
Vietnam War.  The examiner must also 
state whether it is at least as likely as 
not that any of these conditions were 
caused or aggravated by his service-
connected PTSD.  The examiner must set 
forth the complete rationale underlying 
any conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record in a legible report.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's claims in light of all 
pertinent evidence and legal authority, 
to specifically include 38 U.S.C.A. 
§ 1154(b) (West 2002) and 38 C.F.R. 
§ 3.304(d) (2004).  

5.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


